Exhibit 10.2

UNCONDITIONAL GUARANTY

WHEREAS, VistaPrint USA, Incorporated, a Delaware corporation (“Tenant”) desires
to enter into a certain Lease of even date concerning Premises located in the
building known as 95 Hayden Avenue, Lexington, Massachusetts (“Lease”) with
Ledgemont Research Park Associates II Limited Partnership.

WHEREAS, as an inducement to entering into the Lease Landlord has required that
VistaPrint Limited, a Bermuda exempt company (“Guarantor”) unconditionally
guaranty the performance of all obligations of Tenant under the Lease.

NOW, THEREFORE, for good and valuable consideration, intending to be legally
bound hereby, Guarantor agrees as follows:

1. Guarantor unconditionally and absolutely guarantees to Landlord (which shall
include its legal representatives, successors and assigns) the due and punctual
performance of each and all of the Tenant’s obligations under or related to the
Lease, including the timely payment of all sums due therein. Tenant’s
obligations hereby guaranteed include, without limitation, those arising under
amendments or modifications to the Lease hereafter entered into by Tenant and
Landlord, all of which shall be so guaranteed even though Guarantor hereafter
does not consent to or approve the same (Guarantor hereby waiving all rights of
consent or approval with respect to such amendments or modifications). (Terms
used herein and not otherwise defined will have the meaning given in the Lease.)

2. Guarantor waives presentment for payment or performance, notice of nonpayment
or performance, notice of default, demand, protest or notice or acceptance of
this Guaranty, any rights Guarantor may have by reason of any forbearance,
modification, amendment, extension or any indulgence whatsoever which Landlord
may grant or to which Landlord and the Tenant may agree with respect to the
Lease, any and all notice of every kind to which Guarantor might otherwise be
entitled with respect to the incurring of any further obligation or liability by
Tenant to Landlord, demand for payment, the presentment of any instrument for
payment, the protest or nonpayment thereof and any and all defenses whatsoever
excepting only Tenant’s performance as required by the terms of the Lease.
Guarantor also waives, unless and until all of the obligations of Tenant are
fully paid and performed, any right to be subrogated in whole or in part to any
right or claim of Landlord against Tenant and any right to require the
marshalling of any assets of the Tenant, which right of subrogation or
marshalling might otherwise arise from any partial payment by the Guarantor. It
is expressly understood and agreed that Guarantor’s liability hereunder shall be
unaffected by (i) any amendment or modification whatsoever of the provisions of
the Lease, (ii) any extension of time for performance under the Lease, (iii) any
delay by Landlord in exercising any right under the Lease or this Guaranty (none
of which shall ever operate as a waiver of such right), or (iv) the release of
Tenant or any other guarantor from performance or observance of any of the
agreements or conditions contained in the Lease by operation of law or
otherwise, whether made with or without notice to Guarantor, including without
limitation any impairment, modification, change, release, or limitation of the
liability of Tenant, or any other guarantor of the Lease, of their estate in
bankruptcy or insolvency resulting from the operation of any present or future
provision of the Federal Bankruptcy Code or other



--------------------------------------------------------------------------------

similar or insolvency statute, or from the decision of any court. Guarantor
covenants that Guarantor will cause Tenant to maintain and preserve the
enforceability of the Lease, as the same may hereafter be modified or amended,
and will not permit it to take or to fail to take action of any kind the taking
of which or the failure to take might be the basis for a claim that Guarantor
has any defense to its obligation hereunder other than timely performance in
full of the Lease in accordance with its terms.

3. This shall be an agreement of suretyship as well as of guaranty, and
Landlord, without being required to proceed first against Tenant or any other
person or entity, may proceed directly against Guarantor whenever Tenant fails
to make any payment due or fails to perform any obligation now or hereafter owed
to Landlord without first resorting to or exhausting any other remedy and
without first having recourse to the Lease; provided, however, that nothing
herein contained shall prevent Landlord from suing on the Lease with or without
making Guarantor a party to the suit or from exercising any other rights
thereunder and if such suit, or other remedy, is availed of, only the net
proceeds therefrom, after deduction of all Landlord’s Costs of Collection
(defined below) shall be applied in reduction of the amount then due on this
Guaranty.

4. Guarantor agrees to pay to Landlord, on demand, all out-of-pocket, third
party, arms-length costs and expenses, including reasonable attorneys’ fees and
litigation expenses, which Landlord may incur in the enforcement of Tenant’s
obligations under the Lease or the liability of Guarantor hereunder (“Costs of
Collection”). “Costs of Collection” includes, without limitation, all
out-of-pocket, third party, arms length expenses incurred by Landlord, including
without limitation attorneys’ fees.

5. Guarantor represents and warrants to Landlord that (i) it has either examined
the Lease or has had an opportunity to examine the Lease and has waived the
right to examine; (ii) that it (and the individual acting on its behalf) has the
full power, authority and legal right to execute and deliver this Guaranty;
(iii) that this Guaranty is a binding legal obligation and is fully enforceable
against Guarantor in accordance with its terms; (iv) that there is no action or
proceeding pending or, to its knowledge, threatened against Guarantor before any
court or administrative agency which might result in any material adverse change
in its business or condition or in its assets; (v) that neither the execution
nor delivery of this Guaranty nor fulfillment of nor compliance with the terms
and provisions thereof will constitute a default under or result in the creation
of any lien, charge or encumbrance upon any property or assets of Guarantor
under any agreement or instrument to which it is now a party or by which
Guarantor may be bound; and (vi) that all financial statements provided by
Guarantor to Landlord are true, correct and accurate in all material respects.

6. This Agreement shall be binding upon Guarantor and its legal representatives,
successors and assigns, and shall inure to the benefit of Landlord and its legal
representatives, successors and assigns, and is irrevocable until the earlier of
(i) the date released in writing by Landlord or (ii) the expiration of the term
of the Lease, as extended without Landlord’s having made any claim hereunder
against Guarantor. Each and every right, remedy and power hereby granted to
Landlord or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by Landlord at any time and from
time to time. The

 

2



--------------------------------------------------------------------------------

validity, construction and performance of this Guaranty shall be governed by the
laws of The Commonwealth of Massachusetts applicable to instruments under seal.
If any clause or provision of this Guaranty should be held illegal or invalid by
any court, the invalidity of such clause or provisions shall not affect any of
the remaining clauses or provisions hereof. In case any agreement or obligation
contained in this Guaranty should be held to be in violation of law, then such
agreement or obligation shall be deemed to be the agreement or obligation of the
Guarantor, as the case may be, to the full extent permitted by law. Each and
every default hereunder or under the Lease shall give rise to a separate cause
of action hereunder. The obligations and liabilities of Guarantor hereunder
shall be joint and several with any other guarantees given to Landlord in
connection with the Lease. This Guaranty may be amended only by instrument in
writing executed and delivered by both Landlord and Guarantor. The provisions of
this Guaranty shall bind Guarantor and its respective successors and assigns,
and shall inure to the benefit of Landlord and its successors and assigns. This
Guaranty and all consents, notices, approvals and all other documents relating
hereto may be reproduced by photographic, microfilm, microfiche or other
reproduction process and the originals thereof may be destroyed; and each party
agrees that any reproductions shall be admissible in evidence as the original
itself in any judicial or administrative proceeding (whether or not the original
is in existence and whether or not reproduction was made in the regular course
of business) and that any further reproduction of such reproduction shall
likewise be admissible in evidence.

7. Any controversy or claim arising out of or relating to this Guaranty shall be
determined by arbitration in accordance with the International Arbitration Rules
of the American Arbitration Association, and judgment on the award rendered by
the arbitrator(s) may be entered into any court having jurisdiction thereof. The
place of the arbitration shall be Boston, Massachusetts. The language of the
arbitration shall be English. This Guaranty shall be governed by the laws of the
Commonwealth of Massachusetts (other than with respect to principles of
conflicts of laws thereunder), except that issues relating to this arbitration
clause and any arbitration hereunder shall be governed by the Federal
Arbitration Act, Chapters 1 and 2.

8. Any notice, communication, request or other document or demand made under
this Guaranty shall be in writing and shall be deemed given at the earlier of
(i) the date received or (ii) three (3) business days after the date deposited
in a United States Postal Service Depository, postage prepaid first-class
certified or registered mail, return receipt requested, addressed to Guarantor
or Landlord, as the case may be, at the respective addresses set forth opposite
their names below:

Landlord:

Ledgemont Research Park Associates II Limited Partnership

c/o The Beal Companies

177 Milk Street

Boston, Massachusetts 02109

 

3



--------------------------------------------------------------------------------

with a copy similarly sent to:

DLA Piper US LLP

33 Arch Street

Boston, MA 02110

Attention: Anita Agajanian

Guarantor:

VistaPrint Limited

Canon’s Court

22 Victoria Street

Hamilton HM 12

Bermuda

with a copy to:

General Counsel

VistaPrint USA, Incorporated

100 Hayden Avenue/95 Hayden Avenue

Lexington, MA 02421

and

WilmerHale

60 State Street

Boston, MA 02109

Attn: Joel H. Sirkin

Either party may change an address to which any such notice, communication,
request or other document or demand is to be delivered to it or delivery of
copies thereof by furnishing written notice of such change to the other party.
Each party shall, when giving notices, send at least one (1) copy by Federal
Express, U.S. Express Mail, or other overnight delivery service, to the
addressee.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed and sealed this Guaranty the day of
October 4, 2006.

 

Signed, Sealed and Delivered in the presence of:     Guarantor: VistaPrint
Limited

/s/ Livia Carreiro

    By:  

/s/ Janice Richardson-Trott

    Name:   Janice Richardson-Trott       Title:   Secretary       (SEAL)      
  Duly Authorized

 

5